Citation Nr: 1226931	
Decision Date: 08/03/12    Archive Date: 08/10/12

DOCKET NO.  06-03 667A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1. Whether an overpayment of VA compensation benefits in the amount of $3,510.53 was properly created.

2. Entitlement to a waiver of recovery of an overpayment of compensation benefits in the amount of $3,510.53
.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

D. M. Casula, Counsel


INTRODUCTION

The Veteran served on active duty from October 1991 to March 1994, from February 2003 to December 2003, and from October 2010 to October 2011. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a November 2004 decision by the Committee on Waivers and Compromises of the Debt Management Center at the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois. 

In March 2009, the Board remanded this matter to the Veterans Benefits Administration (VBA) for additional action, to include requesting that the Veteran 


FINDINGS OF FACT

1. The Veteran was called to active for a period of time starting in February 2003, but he did not inform VA he was recalled to active duty until November 2003.

2. For a period from February 2003through December 2003, the Veteran was on active duty and received VA compensation benefits to which he was not entitled, because he was also in receipt of active service pay during that same period and he had not advised VA of his return to active duty.

3. To the extent an overpayment of dependency benefits was established in the amount of $3,510.53, because the Veteran had not timely advised VA of his return to active duty, the overpayment debt was properly created. 

4. The Veteran was at fault in the creation of an overpayment, due to his failure to timely and properly report his return to active duty in February 2003. 

5. Recovery of the overpayment is not against equity and good conscience. 


CONCLUSION OF LAW

An overpayment of VA disability compensation in the amount of $3510.53 was properly created, and the Veteran is not entitled to waiver of recovery of the overpayment.  38 U.S.C.A. §§ 1115, 5112(b)(9), 5302, 5313 (West 2002); 38 C.F.R. §§ 1.911(c), 1.962, 1.963, 1.965, 3.401(b), 3.501(d)(2), 3.665 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on her behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.159, 3.326(a).  The Board notes that the provisions of law and regulations which set forth notice and assistance requirements on the part of VA, in the adjudication of certain claims, are not applicable to claims involving the validity of creations of overpayment or requests for waiver of recovery of overpayments.  Lueras v. Principi, 18 Vet. App. 435 (2004); Barger v. Principi, 16 Vet. App. 132 (2002).  

II. Factual Background

By July 1994 rating decision, the RO granted service connection for degenerative disc disease, L5-S1, and assigned a 20 percent rating, effective from March 27, 1994, and also granted service connection for degenerative changes of the right ankle, and assigned a 10 percent rating, effective from March 27, 1994.  In a letter dated in August 1994, the RO advised the Veteran of the grant of service connection and the associated monthly award, and enclosed an attachment, VA Form 21-8764, entitled "Disability Compensation Award Attachment Important Information".  

Of record is a letter that the RO sent to the Veteran in December 1996, which indicated that the Defense Manpower Data Center (DMDC) had identified him as being a reservist or guardsman.  The letter states specifically that active or inactive duty training pay cannot legally be paid concurrently with VA disability compensation or pension benefits, that the Veteran may elect to keep the training pay he received from the military service department, and if he makes such an election, he must waive VA benefits for a number of days equal to the number of days for which he received training pay.  Attached to this letter was an envelope showing that the letter was sent to the Veteran, but was returned to VA marked "return to sender".  

In a letter dated in January 2000, the RO advised the Veteran that his disability compensation award had been amended, and adjusted to show his waiver of compensation to receive drill pay for "000 days".  He was advised that additional benefits had been included for his child.  He was also advised to read the enclosed VA Form 21-8764, which the RO indicated contained important information about the rights to receive this benefit.  

Received from the Veteran in November 2003 was a statement in which he requested an increased rating for his spinal condition, and noted that he had been given an MRI at Blanchfield Army Hospital at Fort Campbell, in November 2003, upon his return "from active duty deployment in Iraq".  

On a VA examination in January 2004, the Veteran reported he was in the Reserves from 1994 through 2003, and was in Iraq for nine months and had just returned a little while ago.  

In a letter dated in February 2004, the RO advised the Veteran that his November 2003 statement had been received, wherein the notified VA that he had returned to active duty.  The RO also noted that the Veteran had confirmed his active duty status with the VA examiner in January 2004.  The RO advised the Veteran that he was not allowed to receive VA benefits while on active duty, and that VA was required by law to terminate your benefits upon his return to active duty.  The RO proposed to terminate the Veteran's VA benefits for the period from February 8, 2003 through December 21, 2003, effective 60 days from the date of the letter.  The Veteran was further advised that this adjustment would result in an overpayment of benefits paid to him, and that if the proposed action was implemented, he would be notified of the exact amount of the overpayment and given repayment information.  The Veteran was asked to submit a copy of his DD Form 214 for the period of February 8, 2003 through December 21, 2003.  

In a letter dated in June 2004, the RO advised the Veteran that the action outline in the RO's February 2004 letter had been implemented, and that his benefits had been stopped effective February 8, 2003, because he had returned to active duty.  He was further advised that this adjustment resulted in an overpayment of benefits to him, and that he would be notified shortly of the exact amount of the overpayment.

In a letter dated in June 2004, the Debt Management Center (DMC) advised the Veteran that he was paid $3,510.53 more than he was entitled to receive, and that since he was currently receiving VA benefits, VA planned to withhold those benefits until the amount he was overpaid was recouped.  The withholding was schedule to begin in September 2004.

Received from the Veteran in July 2004, was a statement (VA Form 21-4138) in which he requested a waiver of his current VA overpayment, claiming that repayment would cause him severe financial hardship.  

Received from the Veteran in August 2004 was a completed Financial Status Report (VA Form 5655), in which he reported that his total monthly net income was $1,452.71, that his total monthly expenses were $1,567.00, that his total assets were $0, and that he could not pay anything on a monthly basis toward his debt.  He claimed he was "over debt monthly" because of new child "being added to child support", as of June 2004.  

In a statement (VA Form 21-4138) received in September 2004, the Veteran reported he was released from active duty on December 21, 2003.  

In November 2004, the Committee on Waivers and Compromises (COWC) issued a decision denying a waiver of overpayment of compensation benefits in the amount of $3,510.53.  The summary of evidence included that the Veteran was in receipt of disability at the rate of 30%, to include additional benefits for dependents, and that VA had received information showing that the Veteran had returned to active duty and was released on December 21, 2003.  The COWC indicated that, as a result, an award adjustment was done that terminated the Veteran's benefits effective February 8, 2003, and resumed the benefits December 22, 2003, creating an overpayment of $3,510.53.  The COWC denied the waiver request, finding that the Veteran had some degree of fault in the creation of the debit by not timely reporting his return to active duty, and found there was no evidence to indicate that the Veteran was unaware of his responsibilities to receive this benefit, thus, he should have known to report his return to active duty status immediately as it would directly affect his VA benefits.  The COWC indicated that a review the Veteran's financial status report showed that his expenses exceeded his income by $114.29 per month, and that he paid $1,453.00 in installment contracts and such.  The COWC noted that VA takes the position that it is due the same consideration as any other creditor, and the Veteran should not expect to pay his other obligations at the expense of not paying VA.  The COWC concluded that it would not be unreasonable to request that the Veteran enter a repayment plan to clear his debt.

In a letter dated in December 2004, the DMC advised the Veteran that with regard to his VA debt created, as a result of a reduction in his benefits, that he was notified of VA's intent to withhold benefits if he did not make arrangements to repay the debt.  The DMC advised that their records indicated that a repayment plan was not established, and that they did not withhold the Veteran's benefits as indicated.  The DMC advised that they would therefore begin withholding the Veteran's benefits, effective March 2005, in order to collect the debt.  He was advised that if this withholding would create financial hardship, he should contact the DMCC within 30 days to establish a lesser withholding or to make some other satisfactory arrangement to liquidate the debt.

Received in February 2005, from the Veteran's representative, was a memorandum, which requested reconsideration of the COWC decision of December 2004, as well as a hearing.  The representative claimed, on behalf of the Veteran, that he was not aware of the circumstances of the overpayment, nor was he aware of the duplication of benefit restrictions for which the overpayment was created.  The Veteran claimed that VA had within their possession all the evidence and that if a simple review of the system and the claims file had been accomplished (by VA) the overpayment would have been prevented.  The Veteran sought a complete wavier of the overpayment, and claimed that he did not have access to VA computer systems, that he could not have initiated action to stop payment, and that action to stop payment was solely within the power of VA.  

Received in March 2005, from the Veteran's representative, was a memorandum, noting that they had previously requested a reconsideration of the COWC decision of December 2004, which denied a waiver of overpayment in the amount of $3,510.53.  The Veteran's representative indicated that this reconsideration was being submitted in the hope of preventing VA action to take the Veteran's entire compensation benefit.  The representative also indicated that in February 2005, they had submitted a memorandum, along with a valid VA From 5655, which was not addressed, and had also requested a personal hearing, which had not been afforded to the Veteran.  The representative argued that the Veteran did not have access to VA computer systems and could not have initiated action to stop payment, and that the action to stop payment was solely within the power of VA.  The representative argued that because the RO did not accurately implement the procedures necessary to authorize the stopping of benefits, because this was not based on an act of omission or commission by the Veteran, that the overpayment at issue is improper.  Finally, the Veteran's representative argued that given that the record did not indicate that the Veteran could reasonably have know that he had been overpaid, the regulations of 38 U.S.C.A. § 1115 and 38 C.F.R. § 3.105 are for application.

In September 2005, the Veteran testified that he was not aware that he needed to notify VA that he went to active military duty, and that he assumed the military would send official notice to VA.  He testified that he notified VA in December 2003 that he had returned from active duty in November 2003, and indicated he was there from March to November.  He also testified that when he was called back up for active duty, he was only give three days to report and during that time he had to notify his job and get his family together before he deployed.  He claimed that while he was deployed, during the first four to five months, he had no way and no access to communicate or contact anybody, even had he known he was supposed to do that.  Regarding his claim of financial hardship, he claimed he was not solely at fault in creating the debt, and indicated that since he came back from that period of active duty, he had another case of child support kick in and that those additional monies being taken from his pay had created a major hardship on him and caused him to have to move back in with his parents.  

In a substantive appeal (VA Form 9) received in July 2006, the Veteran claimed that a waiver should be granted because this debt situation was reportedly "brought forth by no decision of [his]".  He further claimed that during the initial wave of sending soldiers to Iraq in January 2003, they had no way of communicating to the states, and that he had no knowledge that he was supposed to contact VA, because he basically thought that the systems - VA and DoD - were "in some ways linked".  He also claimed he asked for a payment plan for the debt initially, but was denied.  He claimed that his entire disability check was taken (to pay the debt) which created an immediate hardship for him, as he was not only missing that monthly amount, but also had another child support payment during this time, which reportedly caused him to lose his apartment and make other hardship situations occur.  The Veteran believed that VA was in some form responsible for the debt.  

III. Analysis

The Veteran has requested that a waiver of the overpayment be granted, arguing that he did know that he had to notify VA that he was called to active duty, and that once he was on active duty he did not have access to a computer in order to notify VA.  He has also argued that it would be unfair to require him to repay this money and that it would be a financial hardship for him.  

1. Validity of Debt

The Veteran contends that the overpayment in this case (which apparently has since been recouped by VA through withholding from his running compensation award) was not validly created.  He essentially argues that he was unaware that he needed to report his return to active duty to VA; that he assumed that VA and DoD (Department of Defense) shared a system that would allow them to share that information; that when he was called for active duty in February 2003, he only had a few days to prepare; and that when he reported for active duty he did not have access to computer and that for the first four to five months, he had no way to communicate or contact anybody.  

The preliminary issue of the validity of a debt is a threshold determination that must be made in a benefits overpayment debt collection matter.  Schaper  v. Derwinski, 1 Vet. App. 430 (1991).  An overpayment is created when VA determines that a beneficiary or payee has received monetary benefits to which he or she is not entitled.  See 38 U.S.C.A. § 5302; 38 C.F.R. § 1.962.  

Effective from March 27, 1994, the Veteran received compensation benefits related to her combined 30 percent rating for service-connected disabilities.  The record reflects that the Veteran was recalled to active duty from February 8, 2003 through December 21, 2003.  He did not, however, apprise VA of his recall to active duty, until November 2003, when he filed a claim for an increased rating for his service-connected low back disability.  Thus, he continued to receive VA compensation benefits for the 10 months that he served on active duty.  VA was only made aware of this period of active duty, as the Veteran filed for an increased rating for his service-connected low back disability in November 2003, and mentioned that he underwent n MRI at an Army hospital in November 2003, upon his return from his active duty deployment in Iraq.  There is no evidence to suggest that prior to November 2003, that the Veteran provided any information to VA regarding his being called to active duty in February 2003; indeed, he has contended he was not aware he needed to advise VA of this, essentially claiming that he did not know he had to do this and that he thought that VA and DOD had a system for doing this.   

Because he failed to timely advise VA of his recall to active duty, from February to November 2003, the Board finds that the Veteran was solely at fault in the creation of an overpayment.  We further find that the creation of the overpayment cannot be considered to have resulted from VA error.  The record reflects the Veteran received, attached to two prior letters from the RO, dated in 1994 and 2000, copies of VA Forms 21-8764, (Disability Compensation Award Attachment Important Information).  Although VA Form 21-8764 is not of record, this type of form explains the factors affecting the Veteran's right to payment of benefits - which would include that the payments may be affected by reentrance into active military or naval service and receipt of active duty or drill pay.  And even if the Veteran did not read the instructions from VA, persons dealing with the Government are charged with knowledge of federal statutes and lawfully promulgated agency regulations "regardless of actual knowledge of what is in the [r]egulations or of the hardship resulting from innocent ignorance."  See Morris v. Derwinski, 1 Vet. App. 260, 265 (1991), citing Fed. Crop Ins. Corp. v. Merrill, 33 U.S. 380, 384-85; 68 S.Ct. 1, 3; 92 L.Ed. 10 (1947).  As noted above, there is no indication in the record of him having notified VA, of his reentry into active duty, prior to November 2003.  Thus, it is clear that an overpayment commenced when he started his period of active duty in February 2003 and he continued to receive his regular VA compensation award because he had not timely advised VA that he was on active duty and thereby receiving active duty pay. 

The Board acknowledges the Veteran's contentions regarding the creation of this debt; however, for the reasons set forth above, the Board finds that the overpayment at issue in this case was properly created and is a valid debt.  Narron v. West, 13 Vet. App. 223 (1999).  A preponderance of the evidence is therefore against the claim and the appeal is denied.  38 U.S.C.A. § 5107(b). 

2. Waiver of the overpayment

The Board will now turn to the waiver of the overpayment that was properly created, following the Veteran's failure to advise VA of his return to active duty. 

According to the applicable law and regulations, recovery of overpayments of any benefits made under the laws administered by VA shall be waived if there is no indication of fraud, misrepresentation, or bad faith on the part of the person or persons having an interest in obtaining the waiver and if the recovery of the indebtedness from the payee who received such benefits would be against equity and good conscience.  38 U.S.C.A. § 5302; 38 C.F.R. §§ 1.962, 1.963(a), 1.965. 

In this case, the Board has not found any evidence of fraud, misrepresentation, or bad faith on the part of the Veteran in the creation of the overpayment.  The question now before the Board is whether the facts dictate that a waiver should be granted under the standard of "equity and good conscience." 

The phrase "equity and good conscience" means the arrival at a fair decision between the obligor and the Government.  In making this determination, consideration will be given to the following elements (which are not intended to be all-inclusive):  (1) fault of the debtor, (2) balancing of faults between the debtor and VA, (3) undue hardship of collection on the debtor, (4) defeat of the purpose of an existing benefit to the appellant, (5) unjust enrichment of the appellant, and (6) whether the appellant changed positions to his or her detriment in reliance upon a granted VA benefit.  38 U.S.C.A. § 5302; 38 C.F.R. § 1.965(a). 

The standard of "equity and good conscience" will be applied when the facts and circumstances in a particular case indicate a need for reasonableness and moderation in the exercise of the Government's rights.  The decision reached should not be unduly favorable or adverse to either side.  38 C.F.R. § 1.965(a). 

The first factor is to consider the fault of the debtor in creating the debt.  Here, the debt was created because the Veteran failed to inform VA of his return to active duty after he had knowledge of the change in his status.  It is unclear as to the exact date that the Veteran had actual knowledge of his return to active duty.  He contends he was advised of this just days before he was to report for active duty; thus, it appears that the latest he would have had knowledge of his return to active duty was in early February 2003.  

After reviewing the record, and specifically letters provided to the Veteran in July 1994 and January 2000, the Board finds that the record is sufficient to conclude that the Veteran was aware or should have been aware of the need to inform VA of changes in his active duty status.  While the Veteran has asserted he was basically unaware of the law requiring him to notify VA regarding a reentry onto active duty, as noted above, the Supreme Court has held that everyone dealing with the Government is charged with knowledge of federal statues and lawfully promulgated agency regulations.  Fed. Crop Ins. Corp. v. Merrill, supra.  Moreover, as noted above, regulations are binding on all who seek to come within their sphere, "regardless of actual knowledge of what is in the [r]egulations or of the hardship resulting from innocent ignorance."  Id., Morris v. Derwinski, supra.  

As such, it is clear the Veteran was at fault in the creation of this debt.  It cannot be said that VA was at fault for the Veteran's lack of action, as a review of the record shows that the Veteran was informed on at least two occasions ( via the VA Forms 21-8764 attached to the RO's letters to the Veteran dated in July 1994 and January 2000) by VA as to his responsibility in receiving disability compensation.  The Veteran was on notice that if he had a change in his active duty status, he had an obligation to inform VA.  As such, the Veteran cannot, and has not, argued that VA did not make an effort to inform him of his responsibilities.  Thus, when weighing the faults in the creation of the debt, the facts of this case clearly show that the Veteran must bear the entirety of the fault.  VA acted appropriately in informing the Veteran of his responsibilities which accompanied his receipt of service connected disability benefits, and VA acted in a timely manner as soon as receiving notice from the Veteran that he was on active duty.  

The next consideration is whether requiring repayment of the overpayment would impose undue hardship of collection on the debtor, thereby defeating the purpose of the benefit to the Veteran.  With regard to whether collection of the overpayment would defeat the purpose of the benefit, the Board notes that withholding of benefits or recovery would not nullify the objective for which benefits were intended as the Veteran was in receipt of benefits to which he was not legally entitled.  Furthermore, the Veteran would be unjustly enriched if the benefits were not recovered, since failure to make restitution would result in unfair gain to the Veteran, as he was erroneously paid benefits to which he was not entitled. 

The Board has also considered whether the Veteran suffered undue financial hardship in being forced to repay the debt at issue.  The record reflects VA has apparently already recouped the debt by withholding his monthly compensation payments.  Of record is a financial status report (VA Form 5655) that the Veteran submitted in August 2004.  Although he was asked to submit a more current financial status report (FSR) in April 2009, the record reflects that the Veteran has yet to do this.  A review of his August 2004 FSR showed total monthly income of $1,452.71, of which his VA compensation benefits are only a portion of, and monthly expenses of $1,567.00; thus, his net monthly income less expenses as of August 2004 was -$114.29.  Although the Veteran asserts that it would be an undue hardship if the debt were collected, as noted above, it appears the debt has already been collected in full from withholding from his compensation award, and there is no evidence that the completed recovery of the assessed overpayment deprived the Veteran of basic necessities.  Thus, the Board finds that there is no credible evidence of undue financial hardship presented by recoupment of this debt.  

There is also no indication that the Veteran changed positions to his detriment in reliance upon the extra money he was being paid based on him being on active duty and collecting pay for that, along with his VA compensation benefits. 

In sum, the Board concludes that the negative evidence outweighs the positive evidence and that the facts in this case do not demonstrate that the recovery of the overpayment would be against equity and good conscience.  38 U.S.C.A. § 5107(b).  Financial hardship is not shown, the overpayment is the fault of the Veteran and not the fault of VA, and the Veteran would be unjustly enriched if he were allowed to keep the benefits to which he was not entitled.  In essence, the elements of equity and good conscience are not in the Veteran's favor. 


ORDER

The creation of an overpayment of additional compensation, in the amount of $3,510.53, was proper, and the appeal is denied. 

Waiver of the recovery of an overpayment of VA benefits in the amount of $3,510.53 is denied. 



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


